Title: To James Madison from John Quincy Adams, 6 September 1808
From: Adams, John Quincy
To: Madison, James



Sir,
Boston, 6 Sept. 1808.

About two months since I transmitted to you certain papers respecting a native citizen of this town, named William Parker, laboring under British impressment and whose liberation had been repeatedly and fruitlessly solicited.  His mother had recently received two letters from him, by which it appears, that he is on the station at Halifax, on board of the banterer, sloop of war, the vessel into which he was originally impress’d; and into which he had again been transferr’d from the Nemesis frigate.  He is still extremely anxious to obtain his liberation and the anxiety of his mother on his account is equally earnest.  Since his arrival on this coast, she has renewed her application thro the British Consul here, with a repetition of duly authenticated proof of her son’s being a native American citizen, but as yet with no more Success than before.  At her desire I now renew the application to you with information of these facts in the hope that by an official interference here, this unfortunate young man may at length be restored to his family and to his country.  I am with much respect, Sir, your very humble and obedt. Servt.
